  Case 19-45206-elm7 Doc 54 Filed 08/25/21            Entered 08/25/21 10:08:51       Page 1 of 2



Shawn K. Brown
State Bar No. 03170490
The Law Office of Shawn K. Brown PLLC
P.O. Box 93749
Southlake, TX 76092
Phone: (817) 488-6023
Fax:    (888) 688-4621
shawn@browntrustee.com

ATTORNEY FOR THE CHAPTER 7 TRUSTEE

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

IN RE:                                         §
                                               §
SYNERGY FABRICATION,                           §              Case No. 19-45206-ELM
INC.                                           §
                                               §              CHAPTER 7
                                               §
DEBTOR                                         §
                                               §

                                        REPORT OF SALE

         COMES NOW Shawn K. Brown, Trustee (“Trustee”), and files this Report of Sale (the

“Report”), and in support would respectfully show this Court as follows:

         1.      On November 20, 2020, the Trustee filed his Motion for an Order Approving the

Sale of Certain Assets Free and Clear of Liens, Claims and Encumbrances [ECF #37] (“Motion”).

The Motion sought approval to sell the estate’s remnant assets, with certain assets excluded as

described in the Motion, to Oak Point Partners, LLC (“Oak Point”). On December 14, 2020, the

Court entered an order approving the sale [ECF # 43].

         2.      Oak Point delivered the purchase price of $5,000.00 to the Trustee. The Trustee and

Oak Point subsequently closed the sale when the Trustee executed and delivered the transfer

documents to Oak Point.




Report of Sale –Page 1 of 2
  Case 19-45206-elm7 Doc 54 Filed 08/25/21            Entered 08/25/21 10:08:51        Page 2 of 2




                                             Respectfully submitted,


                                             The Law Office of Shawn K. Brown PLLC

                                             /s/ Shawn K. Brown
                                             State Bar No. 03170490
                                             Po Box 93749
                                             Southlake, TX 76092
                                              Phone: (817) 488-6023
                                              Fax: (888) 688-4621


                                             COUNSEL FOR THE CHAPTER 7 TRUSTEE



                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the Report of Sale, was served on the United States
Trustee by the Court’s ECF system on this 25th day of August, 2021.

                                             /s/ Shawn K. Brown




Report of Sale –Page 2 of 2
